Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 1 of 18 PageID: 49136




                                 Exhibit BB
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 2 of 18 PageID: 49137




                               Firm Resume
                        Cohen, Placitella & Roth, P.C.

          Cohen, Placitella & Roth’s (CPR) practice is devoted to complex,
    high-stakes litigation. The Firm specializes in regularly prosecuting
    and trying a variety of complex cases before judges and juries, as well
    as administrative or arbitration tribunals, in a wide array of areas from
    mass tort and catastrophic personal injury cases to antitrust, securities
    and derivative cases, environmental, subrogation and consumer fraud
    litigation.

          Established in 1973, CPR has considerable professional experience
    in complex mass tort and environmental litigation in addition to
    securities, anti-trust and consumer fraud and abuse matters. It has the
    legal expertise and financial resources to investigate, litigate and
    resolve the most sophisticated cases. CPR members have represented
    the State of New Jersey and the Commonwealth of Pennsylvania, other
    public bodies and institutional investors in mass tort, fraud, securities
    and other litigation, such as New Jersey’s tobacco litigation and the
    Commonwealth’s current MTBE litigation concerning the pollution and
    damage of over 6,000 sites located throughout the Commonwealth. CPR
    is highly sensitive to the special responsibilities it undertakes in such
    matters, and works to promote justice and obtain fair, efficacious and
    timely remedies. The firm is very proud of the results its members have
    achieved over the years in representing thousands of individuals and
    millions of class members, recovering in the aggregate many hundreds
    of millions of dollars for individuals and class members. And in two
    cases the firm’s members jointly prosecuted with other firms and played
    significant roles, the Tobacco and the AHP Diet Drugs litigations,
    billions were recovered. These results provide tangible evidence of
    CPR’s professional philosophy, legal skills and commitment to justice.

         CPR is recognized as one of the premier trial law firms in the
    country by its peers and by the editors of the US News and World
    Report who have listed the firm in its annual Best Law Firm Editions.
    While widely known in New Jersey and Southeastern Pennsylvania for
    taking on difficult or ground-breaking cases and for its achievement of
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 3 of 18 PageID: 49138




    exceptional results in complex bilateral cases involving mesothelioma,
    cerebral palsy, auto crashworthiness, environmental harm, toxic
    workplace injury and catastrophic construction accidents, the firm also
    enjoys national recognition for many achievements in aggregate
    litigation matters. We are highly committed to aggregate litigation
    matters in all forms, including class actions, mass tort litigation,
    bankruptcy creditor plans, settlement trusts, and shareholder litigation.

          CPR attorneys serve or have served in leadership positions in
    many significant aggregate litigation consumer, securities and mass
    tort matters, including: In Re: Johnson & Johnson Talcum Powder
    Products Marketing, Sales Practices And Products Liability Litigation,
    MDL No. 2738 (appointed to serve as Plaintiffs’ Liaison Counsel by
    Judge Wolfson); the New England Compounding Center fungal
    meningitis epidemic litigation (elected co-chair of the Official Creditors
    Committee); the Avon Shareholders’ Derivative Litigation, the Pelvic
    Mesh MDL Litigation (appointed to Plaintiffs Steering Committee
    (“PSC”)); In re Diet Drug Litigation (appointed co-class counsel in
    national class action and in certified state class actions in New Jersey
    and Pennsylvania; member of national settlement negotiation team and
    served as the State Court litigants liaison on the Settlement’s interim
    claims administration trust and permanent claims facility); Evergreen
    Ultra Short Fund Term Fund Securities Litigation (lead trial counsel);
    the Pediatric Paxil Third Party Payer Litigation (co-class counsel); the
    Toprol Indirect Purchaser Anti-trust Litigation (co-class counsel); In Re:
    Silzone Product’s Liability Litigation MDL (PSC member); the H&R
    Block Rapid Refund (RAL) litigation (co-class counsel); In re Gems
    Landfill Superior Court Litigation (co-class counsel); In Re: Kremer
    Municipal Well Litigation, (co-class counsel); the Ocwin National Bank
    mortgage payoff litigation (co-class counsel), the Fisher-Price Hot
    Wheels recall litigation (co-class counsel) and numerous New Jersey
    consumer auto title fee overcharge litigation cases. Cohen, Placitella &
    Roth has successfully represented the Commonwealth of Pennsylvania

                                         2
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 4 of 18 PageID: 49139




    in its securities litigation against Citibank, in its Vioxx government
    program cost recovery action and in the Ryerson Station Dam Mine
    Subsidence damage incident (which settlement for the dam damage was
    ranked the largest in the Commonwealth for the year in which was
    made), all of which involved protracted and aggressive litigation with
    Fortune 500 companies. The firm has also represented many
    government and union funds, as well as individuals, in securities fraud
    class actions alleging violations of federal securities laws, shareholder
    derivative suits, mergers and acquisition litigation, and in individual
    cases, including opt-out litigation.

           Among other successful aggregate litigations results, the firm
    helped negotiate a $3.75 billion settlement, then one of the largest
    settlements in the nation involving a single company in a product
    liability case, against the maker and the marketers of the diet drugs
    Pondimin and Redux. More recently as part of the firm’s representation
    of the victims of the NECC fungal infection outbreak, its served as co-
    chair of NECC’s Chapter 11 Official Creditors Committee and, in
    conjunction with the NECC MDL PSC members and NECC’s Chapter
    11 Trustees, negotiated settlements with major national and state level
    potentially responsible parties that provides up to $200 million in
    payouts to hundreds injured during a national meningitis epidemic that
    killed at least 64 people and drove NECC into bankruptcy. Our
    representation of the Commonwealth of Pennsylvania in its Vioxx cost
    recovery action achieved a $8.25 million settlement with Merck, Sharpe
    & Dohme, and the firm’s efforts achieved a $36 Million Dollar
    settlement to restore a state park dam damaged by a major natural
    resources company which had denied that its mining operations had
    caused ground movement damage to the massive structure. The firm’s
    efforts as lead trial counsel in a securities class action led to a $25
    Million securities fraud settlement with former Wachovia Bank mutual
    fund subsidiary Evergreen Securities, shortly prior to the start of trial



                                         3
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 5 of 18 PageID: 49140




    before the United States District Court for the District of
    Massachusetts.

          In sum, the attorneys of CPR have produced outstanding results
    for CPR’s clients where it counts – in the courtroom. CPR's practice and
    long history of success sets it apart from many of its peers. Notably the
    firm prides itself on taking on worthy, but difficult causes which many
    people think can't be won, and then through our legal skills,
    perseverance and professionalism achieve victory for their clients.

         The CPR attorneys who have been and will be involved in the
    prosecution of the Williams case include:

          Christopher M. Placitella (Shareholder): Chris is chairman of
    the CPR’s Toxic and Mass Torts Litigation department. He concentrates
    his practice on asbestos and toxic substances liability litigation,
    representing individuals, communities, governments and unions and
    their members in pollution, injury and disease cases. In addition, he
    represents individuals injured by defective products, defective drugs, as
    well as through the inhalation or ingestion of toxic substances, and
    deceptive and abusive consumer practices. Chris also advises numerous
    labor unions and consumer organizations concerning issues relating to
    occupational safety and health. Chris further represents individuals,
    governmental entities and companies seeking to recover for economic
    loss or property damage sustained as a result of wrongful conduct of
    others.

         Chris served as lead co-counsel in a talc case brought against
    Johnson & Johnson that resulted in a jury awarding $ 750 million.

          Chris served as part of the attorney team representing the State of
    New Jersey against the tobacco industry and helped achieve the largest
    settlement of any kind in the history of New Jersey totaling $7.6 billion.

          Chris helped negotiate what is believed to be the largest settlement
    in the nation involving a single company in a product liability case. The
                                         4
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 6 of 18 PageID: 49141




    $3.75 billion settlement involved the diet drugs Pondimin and Redux. He
    was appointed co-class counsel in both the state and national level class
    certifications that occurred during this litigation,

          Chris is nationally known for fighting for the rights of asbestos
    victims. He has won numerous trials for asbestos victims in New York
    and New Jersey. He participated as trial counsel in the largest
    consolidated asbestos trial in New York City history, as well as obtained
    the largest punitive damage verdict against an asbestos company in New
    Jersey’s history.

          Chris also participated as one of the lead trial counsel in the largest
    environmental tort settlement on behalf of individuals in New Jersey
    history in the amount of $38.5 million.

    Mr. Placitella also serves or served as:

       • Liaison counsel in the Ovarian Talc MDL presided over by
         Honorable Freda L. Wolfson
       • Former President, New Jersey Trial Lawyers (ATLA-NJ)
       • Member, Steering Committee for National, Multi-District Asbestos
         Litigation
       • Special Counsel to all State Court Litigants in the National Diet
         Drug Litigation
       • Class Counsel, Johns Manville Class Action Suit
       • National Co-Class Counsel in federal MDL Diet Drug Litigation
       • Class Counsel, New Jersey Diet Drug Litigation
       • Frequent lecturer on public health issues and the law
       • Frequent lecturer for Continuing Legal Education Courses relating
         to mass torts, courtroom technology and products liability
       • Author of numerous articles on toxic tort litigation and editor of the
         New Jersey Mass Tort and Class Action treatise published by the
         New Jersey State Bar Association.

    Awards

          Chris received the “Gold Medal”, the highest award that can be
    bestowed on a New Jersey trial attorney by his peers for his dedication
    in fighting for the rights of victims of environmental pollution.

                                          5
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 7 of 18 PageID: 49142




          Chris was also awarded the “Pioneer Award” by Consumers for
    Civil Justice (New Jersey’s largest consumer advocacy organization) for
    his fight for the rights of New Jersey consumers and tort victims.

          The New Jersey White Lung Association also presented Chris with
    the “Meritorious Service Award” for his fight for the rights of asbestos
    victims.

        Chris was elected by his peers as one of the Best Lawyers in
    America.

         The National Law Journal named Mr. Placitella the Top Toxic and
    Mass Tort Lawyer in New Jersey.

         Chris was nominated as National “Trial Lawyer of the Year” for his
    work in representing lead poisoned children.

    Consumer Advocate

         Chris is involved in volunteering his time to numerous consumer
    advocacy groups to fight for the rights of people who suffered because of
    corporate misconduct. He serves on the National Board of Trial Lawyers
    for Public Justice, as Counsel to Consumers for Civil Justice, Vice
    President of the New Jersey Public Interest Law Center, Advisor to
    Workplace Environmental Counsel and Advisor to the Coalition to End
    Childhood Lead Poisoning.

    Publications

         Chris is the Editor in Chief of the NEW JERSEY MASS TORTS & CLASS
    ACTIONS TREATISE (New Jersey State Bar Association Institute of
    Continuing Legal Education 2d. Ed. 2020), and the author of two
    chapters:

       • Christopher M. Placitella & Jared M. Placitella, Damages &
         Remedies, in NEW JERSEY MASS TORTS & CLASS ACTIONS TREATISE
         (New Jersey State Bar Association Institute of Continuing Legal
         Education 2d Ed. 2020)



                                         6
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 8 of 18 PageID: 49143




       • Christopher M. Placitella & Jared M. Placitella, Statute of
         Limitations, in NEW JERSEY MASS TORTS & CLASS ACTIONS
         TREATISE (New Jersey State Bar Association Institute of
         Continuing Legal Education 2d Ed. 2020)

    Bar Admissions

    New Jersey and U.S. District Court, District of New Jersey, 1981;
    New York, U.S. District Court, Southern District of New York, 1981

    Education:

    J.D., Syracuse College of Law, cum laude (Law Review and Legal Honor
    Society), 1981
    B.S., Fordham University, summa cum laude, 1978


           STEWART L. COHEN (Shareholder) is a highly accomplished
    trial lawyer representing plaintiffs in personal injury, products liability,
    professional negligence, consumer, antitrust, securities, complex
    commercial and insurance cases, as well as class actions. Born in
    Philadelphia, Pennsylvania, Stewart was admitted to the Pennsylvania
    Bar in 1977 the New York Bar in 1989, and more recently to the New
    Jersey Bar. He has also been admitted to various Federal District Courts
    throughout the United States, as well as the United States Court of
    Appeals, Third Circuit and United States Supreme Court. He has been
    appointed class counsel in numerous class actions the firm has been
    involved and has served as the lead trial counsel in a number of them.

          Stewart has been selected by his peers as being among the Best
    Lawyers of America®. Stewart was recognized in the National Law
    Journal for his results in the “Top 100 Verdicts in the United States” in
    2005 and in the “Top 20 Personal Injury Awards of 2009” by the New
    Jersey Law Journal. IN 2015 Stewart has represented clients in
    numerous medical malpractice, products liability, and personal injury
    trials that have resulted in recoveries that have changed the lives of his
    clients. He was also lead counsel in ground-breaking national class action
    settlements representing shareholders and union health and welfare
    funds.
                                         7
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 9 of 18 PageID: 49144




         Stewart is a 1973 graduate of the Pennsylvania State University,
    B.A. with High Distinction in the Honors Program, and was elected to
    Phi Beta Kappa. He graduated from Temple University School of Law
    in 1977., Stewart was honored with the Distinguished Alumni Award of
    the Pennsylvania State University (2007), and was the speaker at the
    Pennsylvania State University, Stewart has been involved in many
    community and bar association activities including:

       • Disciplinary Board of Supreme Court of Pennsylvania, Member
         (April 2007 - 2013);

       • Injury Association of Pennsylvania, President and Board Member
         (2001 - Present); and

       • United Cerebral Palsy of Philadelphia and Vicinity, Vice President
         and Board Member (2002 - Present).

         Stewart has also served on Judicial Selection Commissions for the
    judges and magistrates of the United States District Court for the
    Eastern District of Pennsylvania, and currently serves on the
    Pennsylvania State Board of Law Examiners.

          Stewart has also had a number of legal articles and a book chapter
    published, including: "Liability of Insurance Sales Professionals for
    Negligent Errors and Omissions, A Review of Pennsylvania Law",
    Pennsylvania Bar Assn Quarterly, Vol. LXX, No.2, April 1999; "Human
    Engineering in Civil Torts Proceedings", Handbook of Psychology and
    Law, Publisher, Springer-Verlag, 1992; "Subrogation", Risk
    Management, Volume 37, No. 5, May, 1990; "Resolving Insurance
    Coverage Disputes in Pennsylvania Through Principles of Tort Law",
    Pennsylvania Bar Assn. Quarterly, Vol. LX, No. 4, October, 1989;
    "Subrogation: The Recovery Route", Best's Review, Property/Casualty
    Edition, Volume 90, No. 3, July 1989; "Contributory Negligence by Any
    Other Name is Still Inadmissible in a Strict Liability Claim", The
    Barrister, Volume XV, No. 4, 1984.

         Stewart is frequently asked to speak on various subjects at the
    request of the Pennsylvania Bar Association, the Philadelphia and

                                         8
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 10 of 18 PageID:
                                  49145



 Pennsylvania Trial Lawyers Associations (now called the Association for
 Justice) and the Brain Injury Association of Pennsylvania at various
 occasions and as part of continuing legal education seminars on complex
 litigation and ethics.

       HARRY M. ROTH (Shareholder) is a graduate of Franklin &
 Marshall College where he received his B.A. in 1980. Harry received his
 law degree from 1983 from Hofstra University, and he also received a
 Masters in Law (L.L.M.) in Trial Advocacy in 1994 from the Temple
 University School of Law. Harry was admitted to the Pennsylvania Bar
 in 1983 and the District of Columbia in 1985. He is also admitted to
 practice in U.S. District Court, Eastern District of Pennsylvania and the
 U.S. Court of Appeals, Third Circuit. He has been admitted proc hac
 vice to numerous courts, including the United States District for the
 District of New Jersey.

       Harry is an experienced trial lawyer representing plaintiffs in a
 wide array of complex litigation, including medical malpractice,
 personal injury, environmental, consumer, products liability,
 professional negligence, mass tort and securities litigation. He has over
 thirty years of experience in complex litigation and has achieved by way
 of verdict or settlement several multi-million awards, including a $3.25
 million recovery for a teacher seriously injured due to the medical
 negligence of her doctors in failing to properly administer anesthesia; a
 $7.5 million dollar recovery for a young girl who suffers cerebral palsy
 as a result of an untimely performed cesarean section delivery; a
 $933,000 verdict against a neurosurgeon who misplaced a shunt during
 brain surgery (later settled for $1.2 million); and, an $890,000 judgment
 in a products liability case claiming that a defectively designed high-
 speed roll up door struck a worker, causing him to suffer a mild
 traumatic brain injury with permanent cognitive deficits. Harry served
 as co-chair of the NECC Bankruptcy Official Creditors Committee and
 co-chaired the teams of lawyers which negotiated several large
 components of the state clinic settlements as well as national defendant

                                       9
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 11 of 18 PageID:
                                  49146



 settlements. Harry also served as the lead counsel to Commonwealth's
 Department of Aging in its Vioxx cost recovery action. Harry
 additionally served as co-counsel representing the Philadelphia School
 District in its asbestos abatement cost recovery claims. Most recently,
 Harry was on the trial team that achieved an outstanding liability jury
 verdict against the Salvation Army in which the jury apportioned 75%
 of the fault for the multiple deaths and catastrophic injuries of the
 occupants present in the Salvation Army’s thrift store building located
 on Market Street, Philadelphia. The building was destroyed when an
 adjacent building undergoing demolition collapsed onto it. The verdict
 led to a combined settlement of $227 Million from Salvation Army and
 other defendants.

      Harry has been selected by his peers as one of "The Best Lawyers
 in America." Harry is also a member of many community and bar
 association activities including: President, Board of Trustees of The
 Philadelphia School; Member, Philadelphia, Pennsylvania and
 American Bar Associations; Member, The District of Columbia Bar;
 Member, Philadelphia Trial Lawyers Association; Board of Directors
 (1998 - 2008); Member, The Association of Trial Lawyers of America;
 Member, International Property Investment Journal, (1982-1983);
 Disciplinary Board Hearing Committee of the Pennsylvania Supreme
 Court, (1994-2000).

     Harry is resident in and is the Managing Shareholder of the
 Pennsylvania office.

      MICHAEL COREN (Member) is a graduate of Temple University
 where he received his B.A. in 1974.and Cleveland State University,
 Cleveland-Marshall College of Law where he received his J.D., magna
 cum laude in 1979. Michael also received his M.B.A. from Temple
 University in 1980. Michael was admitted to the Pennsylvania Bar in
 1979 and the New Jersey Bar in 1981, and is also admitted to the
 United States Third Circuit Court of Appeals, United States District

                                      10
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 12 of 18 PageID:
                                  49147



 Court for New Jersey, United States District Court for the Eastern
 District of Pennsylvania, and the United States District Court for the
 Middle District of Pennsylvania. He has been admitted pro hac vice in
 numerous other jurisdictions.

        Michael has over thirty-five years’ experience in litigation of
 complex products, environmental, consumer pharmaceutical and mass
 tort litigation. He has been a member of trial teams on environmental,
 pharmaceutical and securities and consumer fraud cases. Michael also
 has been appointed class counsel in many pharmaceutical, securities,
 anti-trust and consumer fraud matters. A number of the matters
 Michael has handled have been leading-edge cases in the areas of
 environmental injury, employee workplace safety, and consumer abuse.

       Among the environmental, consumer, pharmaceutical, toxic tort
 litigation matters Michael has served or is serving as counsel are:

       " Commonwealth of Pennsylvania MTBE litigation.” Matter
 involves development and representation of the Commonwealth's
 damages and loss claims against gasoline refiners responsible for
 MTBE contamination of Commonwealth's waters.

       " Diet Drug Litigation.” Court appointed co-class counsel in New
 Jersey and Pennsylvania class actions on behalf of patients taking "fen-
 phen" diet drug combination or Redux. He was a member of the trial
 team that tried the New Jersey class action, and also served as Adjunct
 Class Counsel in the National Class action. All cases settled for $3.75
 Billion Dollars.

       “Hertz Car Rental -Platepass Consumer litigation” – Co-class
 counsel in federal court New Jersey consumer class action. Case
 resulted in $11 Million nationwide class action settlement partially
 repaying all consumers in full who were improperly charged abusive



                                      11
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 13 of 18 PageID:
                                  49148



 daily fees for Hertz’s electronic toll-road billing service when renting
 cars from Hertz.

       " GEMS Landfill Superfund Site Litigation”. Matter involved over
 300 potentially responsible parties and multiple toxic substance
 contaminants which caused the landfill to be ranked as the 12th worst
 Superfund Site on the National Priorities List. Representation included
 property devaluation claims of class of property owners located in
 "redline zone" drawn around landfill by NJ Department of
 Environmental Protection." Case resolved through series of substantial
 class settlements negotiated during over thirteen years of litigation.

       “H&R Block Rapid Refund Litigation.” Member of Plaintiffs
 Steering Committee which prosecuted UDAP class actions in multiple
 state forums and a national RICO claim in the United States District
 Court for the Northern District of Illinois against nation’s largest chain
 of national tax return preparation offices and associated lending banks
 concerning Block’s abusive refund anticipation loans. Matter concluded
 in a $62.5 million national and multi-state class action settlement.

       “St Jude Medical Silzone Heart Valve Products Liability
 Litigation MDL.” Matter involved personal injury and consumer fraud
 claims arising out of defective, recalled mechanical heart valve
 prosthetic device that was manufactured with a toxic silver coating on
 the prosthetic devices' sewing cuff. Was a member of the Plaintiff
 Steering Committee managing and conducting the litigation of claims
 consolidated before the United States District Court for the District of
 Minnesota.

       “In Re Kreamer Municipal Well Litigation.” Co-class counsel in
 property damage and personal injury litigation concerning community
 well polluted by gasoline products.




                                      12
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 14 of 18 PageID:
                                  49149



       "Thorotrast X-Ray Contrast Dye Litigation.” Matter involved
 representation of numerous families of patients who died of liver cancer
 following administration of the radioactive thorium based contrast
 agent Thorotrast. Case involved complex issues of radiation science, the
 state of the art of industry knowledge and corporate successor liability.

       Michael is a frequent invited lecturer on mass tort,
 pharmaceutical/medical device, electronic discovery, food-borne illness
 and case management technique topics. He has earned acclaim from
 both courts and other attorneys for his innovative and high caliber
 investigative, trial and appellate work in national and other large-scale
 level class actions and mass injury cases. In addition to that, together
 with Judge Rachelle L. Hartz, Michael authored a chapter for the 2020
 Mass Torts & Class Actions Treatise: Judge Rachelle L. Harz, J.S.C. &
 Michael Coren, Bellwether Case Selection in New Jersey Mass Tort
 Litigation, in New Jersey Mass Torts & Class Actions Treatise (New
 Jersey State Bar Association Institute of Continuing Legal Education
 2d Ed. 2020).

       ROBERT L. PRATTER (Member) concentrates his practice
 currently on complex litigation, including securities, class action,
 derivative litigation and corporate governance, general commercial
 litigation, insurance coverage and other state and federal
 administrative issues.

      Mr. Pratter joined CPR in 2013 following public service as
 Pennsylvania's Executive Deputy General Counsel and Acting
 Insurance Commissioner. Prior to that, he was a partner at Duane
 Morris LLP and general counsel to a publicly held, insurance holding
 company specializing in property-casualty primary lines, excess and
 surplus lines, and reinsurance.

      Mr. Pratter began his legal career at Duane Morris LLP in 1969,
 became a partner in 1975, chaired the Administrative Law Practice and

                                      13
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 15 of 18 PageID:
                                  49150



 served on the firm-wide Partners Board. From July 2008 to July 2011,
 as the Commonwealth of Pennsylvania's Executive Deputy General
 Counsel, Mr. Pratter oversaw all litigation conducted by the 29
 Commonwealth executive agencies and personally represented the
 Commonwealth in major litigation involving insurance health care
 reform, prevailing wage enforcement, civil rights and natural resources.
 He also oversaw securities litigation on behalf of the Commonwealth of
 Pennsylvania -Public School Employees' Retirement System ('PSERS")
 and Pennsylvania State Employees' Retirement System ("SERS") and
 the Commonwealth's environmental and damages litigation involving
 the Ryerson Dam Collapse.

        Throughout his legal career and particularly during his
 Commonwealth service, Mr. Pratter has participated in numerous
 legislative and regulatory reforms and drafting projects and litigation
 relating to such legislation. As a former general counsel of a public
 insurance holding company, Mr. Pratter is well-versed in all aspects of
 insurance regulation, state and federal financial reporting
 requirements, insurance coverage matters, insurance loss reserving,
 securities law, and corporate transactions. He has also handled
 numerous complex commercial disputes, including federal securities
 class actions, bankruptcy and business reorganization, professional
 liability and general business litigation.

       Mr. Pratter is a graduate of the University of Pennsylvania Law
 School and a magna cum laude graduate of Yale University. He is a
 member of the America Law Institute and University of Pennsylvania
 Inn of Court and has been selected by his peers as being among the Best
 Lawyers of America®. He was admitted to the Pennsylvania Bar in
 1970 and is also admitted to the United States Supreme Court, the
 United States Third Circuit Court of Appeals, and the United States
 District Courts for the Middle and Eastern Districts of Pennsylvania.



                                      14
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 16 of 18 PageID:
                                  49151



        JARED M. PLACITELLA (Associate) practices in the areas of
 personal injury, complex civil litigation, mass tort, and products
 liability. Jared is a 2013 graduate of The George Washington
 University National Law Center, where he served as a member of The
 George Washington Journal of Energy & Environmental Law. He
 received his undergraduate degree magna cum laude in Government
 and Politics from the University of Maryland College Park in 2010.
 Jared is admitted to practice before the state courts of Pennsylvania,
 New Jersey and New York, and in the United States District Court for
 the District of New Jersey.

      Jared is an Associate Editor of the NEW JERSEY MASS TORTS &
 CLASS ACTIONS TREATISE (New Jersey State Bar Association Institute of
 Continuing Legal Education 2d. Ed. 2020), and the author of three
 chapters:

    • Justice Virginia A. Long & Jared M. Placitella, Expert Testimony
      in Toxic and Mass Tort Cases, in New Jersey Mass Torts & Class
      Actions Treatise (New Jersey State Bar Association Institute of
      Continuing Legal Education 2d. Ed. 2020)

    • Christopher M. Placitella & Jared M. Placitella, Damages &
      Remedies, in New Jersey Mass Torts & Class Actions Treatise
      (New Jersey State Bar Association Institute of Continuing Legal
      Education 2d Ed. 2020)

    • Christopher M. Placitella & Jared M. Placitella, Statute of
      Limitations, in New Jersey Mass Torts & Class Actions Treatise
      (New Jersey State Bar Association Institute of Continuing Legal
      Education 2d Ed. 2020)


       ERIC S. PASTERNACK (Associate) focuses his practice on class
 action and environmental litigation. Prior to joining the firm, Eric was
 an associate with Ricci Tyrrell Johnson & Grey, where he represented


                                      15
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 17 of 18 PageID:
                                  49152



 major corporations in products liability, maritime, and environmental
 litigation.

      Before entering private practice, Eric served as a Deputy Attorney
 General for the State of New Jersey. In that capacity, he litigated
 enforcement and cost recovery actions on behalf of the Department of
 Environmental Protection in actions brought under the Spill
 Compensation and Control Act, the Site Remediation and Reform Act,
 the Underground Storage of Hazard Substances Act, and the Industrial
 Site Recovery Act. He also advised the Department of Environmental
 Protection in complex, multi-district litigation involving hazardous
 substances such as MTBE.

       Eric also counseled and represented various state agencies in
 actions concerning an Attorney General Directive authorizing the use of
 police body cameras, the regulation of the medical profession, the
 Attorney General’s managerial prerogative, and New Jersey’s election
 laws. In two of those cases, he successfully opposed petitions for certiorari
 before the Supreme Court of the United States. He also briefed and
 argued cases before the United States Court of Appeals for the Third
 Circuit and the Superior Court of New Jersey, Appellate Division.

       Eric is a J.D./M.B.A. graduate of Rutgers Law School and Rutgers
 School of Business. While in law school, he served as an editor of the
 Rutgers Law Journal, a Governor’s Executive Fellow with the Eagleton
 Institute of Politics, and a Dean’s Academic Excellence Scholar. Upon
 graduation, the faculty of Rutgers Law School awarded him the Albert P.
 Blaustein Memorial Award for his note, HIPAA in the Age of Electronic
 Health Records, 41 Rutgers L.J. 817 (2012).

       With Chief Judge Freda Wolfson, Eric authored a chapter for the
 2020 Mass Torts & Class Actions Treatise: Judge Freda L. Wolfson,
 U.S.D.J. & Eric S. Pasternack, Multidistrict Litigation in Federal Court,
 in New Jersey Mass Torts & Class Actions Treatise (New Jersey State
 Bar Association Institute of Continuing Legal Education 2d Ed. 2020).
 Eric also authored an article published in the New Jersey Law Journal:
 A Unanimous Supreme Court Splits: ‘Merck v. Albrecht’, New Jersey
 Law Journal (2019).

                                      16
Case 2:11-cv-01754-BRM-AME Document 621-31 Filed 07/23/20 Page 18 of 18 PageID:
                                  49153



      Eric clerked for the Honorable Joseph L. Yannotti, P.J.A.D. of the
 Superior Court of New Jersey, Appellate Division.




                                      17
